﻿At the outset, allow
me, Sir, to express my delegation’s congratulations upon
your election to the high position of President of the
General Assembly at its fifty-first session.
The Afghan trauma, which was imposed by others
and endured by the Afghan people, continues to have
disturbing consequences for our nation. For the world, it
may be just another trouble spot. But for Afghans, it
means agony, pain, loss, psychological trauma and an
unknown future. We must not forget that there is still
hope. It lies in the international connection between me
and other representatives and, through them, to their
countrymen. The United Nations was built on that dream
and today, that connection is once again being made —
it is the fifty-first connection.
Two tragic dates will stand out in the recent history
of Afghanistan: 27 December 1979 and 27 September
1996. Both were black days that trigger bitter memories
in the minds of all patriotic Afghans. The first date
reminds them of the occupation by the former Soviet
Union and the second, of another occupying force, backed
by another neighbour.
The force occupying parts of our homeland today is
known as the Taliban — a name that became very
familiar to the General Assembly at the previous session.
3


What was the Taliban’s first act when it captured Kabul? It
was to attack not a military garrison, but the United Nations
office in Afghanistan. Its first act was to breach the sanctity
of the United Nations compound, in violation of all
accepted international norms and laws.
That is the Taliban. As European Commissioner,
Emma Bonino, said yesterday, the Taliban is a force that
threatens to take Afghanistan back to the dark ages.
Numerous international media reports from Kabul draw a
picture of an organization supported from abroad, imposing
a draconian system on a terrified people. The Taliban have
ordered schools and universities to close and stopped all
education and employment for women. There are numerous
reports from the media, the United States authorities and
the United Nations on the role of the Taliban in a $75
billion heroin export industry in Afghanistan.
On 1 October 1996, The New York Times said that the
1 million people who live in Kabul alone had been plunged
into the
“labyrinth that is Taliban rule”.
On 3 October 1996 the Reuters news agency said that,
while the Taliban has tried to seek international recognition,
it has been greeted with “suspicion — and fear”. In just
their first week in Kabul, the Taliban earned the
condemnation of Amnesty International.
These are not the words of the Afghan Government
describing the Taliban occupation — these are the words of
Amnesty International:
“Despite statements from their leadership
suggesting moderation, it is clear that Taleban guards
are busily implementing a reign of terror in Kabul ...
Families are afraid to go out into the streets, afraid to
answer their doors, and afraid that their loved ones
will suffer the brutal consequence”
of Taliban rule. Amnesty International accuses the Taliban
of seizing, in house-to-house searches in the capital, up to
1,000 prisoners, who were forced to walk over the front-
line minefields.
French television showed the Taliban storming into the
Kabul museum, where they destroyed many artifacts, relics
and statues that were unique. Those artifacts and statues
belonged to the Buddhist era and are irreplaceable.
I am talking about the Taliban, which is
overwhelmed by foreign-fomented hatred, mandated by a
foreign-crafted agenda and committed to the annihilation
of the political, social and economic fabric of
Afghanistan. It is an organization whose display of terror
in Kabul breaks all records. In short, the Taliban are
mercenaries — an illegal and illegitimate force that has
been imposed on the Afghan people.
Once again, foreign interference is the main cause of
the continued conflict in Afghanistan. The current state of
terror and chaos, touching the lives of every living soul
in Kabul, is the direct consequence of that interference.
We have at our disposal hard evidence that we will
submit in due course to the Security Council for
appropriate consideration. What could prove that there is
foreign interference better than the foreign militias, which
include some officers, who were recently captured on the
battlefield by the armed forces of the Islamic State of
Afghanistan?
The Islamic State of Afghanistan firmly believes that
the so-called Taliban is a perfect example of a mercenary
force as defined by the International Convention against
the Recruitment, Use, Financing and Training of
Mercenaries, adopted by the General Assembly in 1989.
We are not denying the existence among the Taliban of
Afghan youths who were raised across the border and
attended religious schools there, but it cannot be stated
too clearly that the main corps of the Taliban military
staff consists of officers and militia forces from beyond
our borders, paid by military-industrial magnates trying to
overthrow the Islamic State of Afghanistan.
The United Nations General Assembly, on 21
December 1995, adopted a resolution which condemned
any State that permits or tolerates the recruitment,
financing, training, assembly, transit and use of
mercenaries with the objective of overthrowing the
Government of any State Member of the United Nations,
especially that of a developing country.
The Charter of the United Nations, in various
Articles, urges all Members to develop friendly relations
among themselves and to refrain in their international
relations from the threat or use of force against the
territorial integrity or political independence of any State.
On the occasion of the commemoration of the
twenty-fifth anniversary of the United Nations on 24
October 1970, the General Assembly approved the
4


Declaration on Principles of International Law concerning
Friendly Relations and Cooperation among States. The first
principle declares that States shall refrain in their
international relations from the threat or use of force
against the territorial integrity or political independence of
any State, or in any other manner inconsistent with the
purposes of the United Nations.
The Seventh Islamic Summit Conference in
Casablanca on 13 December 1994, the Conference of Heads
of State and Government of the Non-Aligned Countries on
18 October of 1995 in Cartagena de Indias, the General
Assembly resolution on Afghanistan of 19 December 1995
and the Twenty-third Islamic Conference of Foreign
Minsters on 9 December 1995 held in Conakry, Guinea, all
insist vigorously on the principle of non-intervention and
respect for the territorial integrity and independence of
Afghanistan and on a peace process based on genuine intra-
Afghan dialogue.
It is a matter of great disappointment that persistent
appeals to the United Nations made by the Islamic State of
Afghanistan to send a fact-finding mission to inquire into
and investigate the level, degree and nature of foreign
intervention in Afghanistan remain unanswered.
Last year, we presented facts about the Taliban from
this rostrum. Our plight went unheard. We are afraid, given
the accounts of documented facts by the press and our clear
stand on the legacy of the Taliban, that our plight might go
unheard once more. That will be even more catastrophic
than the Taliban take-over itself.
The latest reports, as recent as yesterday, reveal some
shocking realities and facts about the Taliban attacks on the
areas surrounding Kabul, the capital. Allow me to unveil
the screened and concealed crime that the Taliban, assisted
by their outside sponsors, committed very recently. Exactly
26 days ago, on 11 September 1996, intelligence sources of
the Defence Ministry of the Islamic State of Afghanistan
intercepted and recorded a Taliban radio transmission
between Nangarhar and Kandahar. That transmission says
the following:
“Give regards to the victorious Mullah Shukrullah ...
Tell him that new APR weapons have already been
brought to Kandahar. You should immediately send
these arms, which are gas weapons, through Torkhan
towards Nangarhar because we have organized a
group of Taliban with special gear and are waiting for
the said weapons. We can capture large areas with
a single round.”
On 17 September, just six days later, I personally
took this report, submitted to me by the Ministry of
Defence, and presented it to the State Supreme Council,
convened under the leadership of Mr. Rabbani, the
President of Afghanistan, in Blandage bunker, just north
of Kabul, the capital. I still remember an overwhelming
stillness occupied the room after I submitted the report.
After a brief calmness, a member of the Council
remarked that maybe the report had been passed around
to demoralize State troops; hence, not enough attention
was paid to the issue.
Yesterday, we obtained a shocking — and I repeat,
shocking — report from the headquarters of the
Government in Taloqan, which reminded me of the
Supreme Council meeting. Officials of the Islamic State
of Afghanistan recorded radio conversations by the
Taliban in the front line around evening on 26 September,
the night before the Taliban take-over of Kabul. The
following assurances were reported:
“Reassure the leaders that the new weapons have
had good results in Lata Band, Bande-Ghazi and
Puli-Charkhi.”
These areas, for the information of the
representatives, are located to the east of Kabul, the
capital.
More staggering realities are provided by the
eyewitness reports of those who saw the areas afterwards.
These eyewitnesses have reported that they saw most of
the corpses of the Government troops laying on the
ground without any sign of injury from a bullet or arsenal
penetration in their bodies. However, they did reveal that
they had noticed that the Government troops had bled
from their noses, eyes and ears. Mr. Muslim, a veteran
commander of the Government, who witnessed similar
situations during the Soviet occupation, has remarked that:
“The Taliban advance in the front line completely
surprised me. I then realized that the Taliban must
be in possession of some kind of weapons more
advanced than we had seen, possessed or known.”
Mr. Muslim, the commander, continues:
5


“Chemical weapons hadn’t crossed my mind until
the evening of 26 September during the Taliban’s
fierce attack on Lata Band. I received a radio
transmission that a large number of our men were
being lost and even when I commanded the rest to
retreat, I heard no reply. I contacted my headquarters.
I was ordered to examine the front line. One hour had
passed since my initial contact with the front line
when I arrived there. Then I saw Commander Saboor,
lying dead on the battle ground. I only noticed blood
around his nose and ears. Saboor was a close friend of
mine. Suddenly, I had a flashback of the Red Army
using similar weapons during the jihad. I really
wanted to take his body, which had no trace of
external injury, back with me. But the intensity of
fighting did not give me the chance.”
Based on this account, it is the strong conviction of
the Islamic State of Afghanistan that the foreign sponsors
of the Taliban have provided them with some type of
internationally banned gas or chemical weapon which were
used in the Taliban onslaught for the capture of Kabul, the
capital, where they encountered strong resistance.
We are bringing this tragic episode to the attention of
this Assembly and therefore appeal to the international
community immediately to assign a team of inquiry to
investigate the case to which I have referred.
The Islamic State of Afghanistan has continuously
provided information to the United Nations Special Mission
and to the Security Council about the military acts of the
Taliban, which have systematically refused to accept the
United Nations peace process.
In a letter to the Secretary-General of the United
Nations dated 5 September 1995 (S/1995/767), the
Government of Afghanistan warned the international
community about the dangers of the fragmentation and
disintegration of Afghanistan and of the possibility of the
Taliban military advances getting out of control.
In the letter to the Secretary-General dated 14
September 1995, the Islamic State of Afghanistan
forecasted
“the outcome of this new tension as alarming and
perilous”
and earnestly called for the prompt dispatching
“of a fact-finding mission to western Afghanistan in
order to report during the consultations to the
Security Council”. (S/1995/795, p. 2)
The Secretary-General, in a letter dated 22
September 1995, assured that,
“The United Nations remains committed to the
sovereignty and territorial integrity of Afghanistan
and opposed to all external interference in your
country. I am using the mandates entrusted to me by
the Member States to do all I can to resolve the
sources of conflict which contribute to instability in
Afghanistan. I shall continue to pursue a
comprehensive approach to the overall peace
process, in which the Special Mission will continue
to play the main United Nations role. I ask that you
continue to cooperate with it.”
In a letter dated 27 September 1995 to the Secretary-
General, the Islamic State of Afghanistan stated that,
“Taliban not only undermined peace and
tranquillity in the western parts of the country, but
in the meantime, posed an external practical menace
to the territorial integrity of Afghanistan.”
(S/1995/823, annex, p. 3)
and that,
“the most reasonable and practical way to peace, and
appropriate atmosphere for a peaceful transfer of
power to an elected authority enjoying the
confidence of the people, is first and foremost the
need to ease off the present crisis of confidence'”.
(ibid.)
In the general debate of 4 October 1995, we declared
that attempts by
“reactionary groups to destabilize a moderate Islamic
system which believes in democracy and human
rights, are wrong in their assessments and
calculations. Such foreign circles may think that
after the usurpation of power by the Taliban all will
go well for them. In fact, they will add a further
problem, especially by bringing onto the scene a
faction which has no factual presence on
Afghanistan’s political scene. These circles should
be aware that the peace and security in the capital,
the actual relative peace and stability in the country
6


and in the region, would be jeopardized by such an
erroneous miscalculation. The same error was made
by the former Soviet Union in 1979.” (Official
Records of the General Assembly, Fiftieth Session,
Plenary Meetings, 19th meeting, p. 10)
As far as the activities of the United Nations Special
Mission are concerned, we suggested, in a letter dated 30
September 1995, that the efforts of the Secretary-General
“and those of Ambassador Mahmoud Mestiri, Head of
the United Nations Special Mission to Afghanistan,
would benefit from the establishment of a contact
group on Afghanistan composed of States, but not the
ones immediately involved, as well as of interested
organizations.” (A/50/510, annex, p. 2)
In a letter dated 12 October 1995, we warned that,
“The different leaders of the Taliban have several
times declared their rejection of the United Nations
Special Mission’s action in proposing to them to
accept a ceasefire. They have also rejected the
proposals for peace talks with other parties to the
conflict.” (S/1995/866, annex, p. 2)
In a letter dated 12 November 1995, we informed the
Secretary-General that,
“On 11 November 1995, the Taliban launched as
many as 170 rockets on the civilian-populated sectors
of Kabul, as a result of which 37 innocent lives were
lost and more than 52 civilians wounded, while
immense damage was inflicted upon public property.”
(A/50/748, annex, p. 2)
This is why in a letter dated 16 November 1995
(A/50/760) addressed to the Secretary General, the Islamic
State of Afghanistan inquired about the identity of the
Taliban, their ideology and goals, their rejection of the
peace process and their negative attitude towards the United
Nations.
As a result of the heavy bombardment of the capital
by the Taliban on 26 November 1995, the Secretary-
General expressed his concern about the escalation of
fighting and called upon all parties to cooperate with the
efforts of the United Nations Special Mission, then headed
by Ambassador Mahmoud Mestiri, aimed at achieving an
immediate ceasefire and promoting negotiations among the
parties on a transitional mechanism for the transfer of
power, to achieve a just and durable settlement acceptable
to all Afghans.
During 1996 Afghanistan continued to keep the
United Nations well informed about the atrocities
committed by the Taliban in a letter dated 19 January
1996 (S/1996/44).
On 9 April 1996 the Security Council held two
meetings on Afghanistan. During the meetings the
delegation of the Islamic State of Afghanistan provided
adequate information on the role of the so-called Taliban
in causing turmoil in Afghanistan and threatening the
peace and stability of the region. This was recognized by
the Security Council in a statement to the press on 13
December 1995.
In a letter dated 22 August 1996 addressed to the
Secretary General, the President of the Security Council
stated that the members of Security Council,
“express their strong view that the warring parties
should renounce the use of force and settle their
differences by peaceful means, through negotiations.
“The members of the Security Council are
convinced that the main responsibility for finding a
political solution to the conflict lies with the parties
and that all States must refrain from interference.”
(S/1996/683, first and second paragraphs)
The Taliban have consistently taken a rejectionist
attitude and still act against the letter and the spirit of all
Security Council and General Assembly resolutions and
decisions.
Given this account, I must say that this is the time
to look back and see who is responsible for the ongoing
human tragedy in Afghanistan. Was it not the lack of any
appropriate response by this Organization to the
intransigent attitude of the Taliban that encouraged and
enabled them to see the tunnel wide open and to pursue
their designs crafted by military-industrial magnates from
abroad?
The Islamic State of Afghanistan had continuously
warned the United Nations about the possible outcome.
Who is to blame, and could we consider it a conspiracy
of indifference or a conspiracy of victimization?
Regardless of which one it may be, the blood of Afghans
has been spilled. One thing manifested by the indifference
7


thus far is that Afghan blood is not cheap; rather, it is
worthless.
Let us go back to the drastic events that took place
during the last couple of weeks. The Government forces
evacuated the capital in order to prevent a bloodbath. The
Taliban invaded Kabul on the morning of 27 September
1996. The Government authorities relocated their
headquarters and offices in Taloqan, the capital of the
northern province of Takhar.
Resistance against the Taliban is not limited only to
the Panjshir Valley, where the Taliban are conducting
widespread and extensive battles, targeting civilian areas. In
many other parts of Afghanistan, under the rule of the
Taliban, there exists the potential for resistance. Soon we
will hear about uprisings.
In today’s circumstances, the objectives of the Islamic
State of Afghanistan have not changed, and I would like to
emphasize once again our firm commitment to General
Assembly resolution 50/88 on Afghanistan, which was
adopted by consensus on 19 December 1995.
The provisional setback of one party in the conflict
and the territorial gain of one side could not mean that
peace would prevail in the country. Military occupation
cannot bring about conflict resolution. On the contrary, the
escalation of tension once again necessitates a negotiated
settlement of the conflict through the mechanism
formulated in operative paragraph 4 of resolution 50/88 B
of 19 December 1995. This provides a solution to the crisis
in Afghanistan through the United Nations peace process.
A ranking United Nations official expressed his
concern by stating in The Los Angeles Times of 5 October
1996,
“It’s frightening [that] this is going to be the
Government, because these men have obviously had
no experience but fighting.”
The Taliban, who have invaded the capital city of
Kabul with cross-border military assistance, will not be able
to ensure the national unity of Afghanistan, especially in
the light of what they have done during the first days of
their military rule in the capital. The Taliban, in spite of
being Pashtuns, neither agree with the majority of Pashtuns
of the country nor with Tajiks, Uzbeks, Hazaras, Turkmen,
Baluchis, Nooristanis and others.
The Afghan leaders, intellectuals and scholars cannot
agree with the regressive and backward views of the
Taliban. Many religious leaders of the country do not
approve of their attitude and deem it incompatible with
the needs of Muslims in the modern world. They all
consider them unacceptable tools of foreign intervention.
The military rule of the Taliban must not be
considered final or accomplished. Those foreign quarters
which have provided financial and military assistance to
the Taliban will not be able to subsidize and finance their
rule permanently.
The Taliban are lacking any vision or ability for the
objective of economic and social rehabilitation in
Afghanistan. They lack any coherent and systematic
thinking or projection of the vast needs of today’s
Afghanistan. Many of their leaders consider the teachings
of modern science and technology contrary to religion.
They consider science to be sacrilege. The Taliban, who
still believe the earth is flat, are not the people for
Afghanistan, not when we are about to enter the twenty-
first century.
Yet the outside sponsors of the Taliban are
attempting to cover up their actual identity and nature,
thus soliciting a kind of legitimacy for this illegitimate,
obscurantist and terrorist group. Any relation established
with the Taliban may be interpreted by the Taliban as
tolerance by the international community. Allowing this
to happen would be an affront to the principles of the
United Nations, a seal of approval for terrorism, a
legitimization of foreign intervention and, indeed, an
insult to the human conscience.
In the name of the Islamic State of Afghanistan and
the victimized Afghan nation, I express gratitude to all
those countries that have expressed their concern and
disapproval of the occupation of the Afghan capital,
Kabul, by the Taliban, and the rule of terror in that city.
Days after the occupation of Kabul, on 2 October
1996, the Coordination Meeting of Foreign Ministers of
the member States of the Organization of the Islamic
Conference (OIC), at which I had the honour to speak,
convened at the United Nations in New York. In a final
communiqué, they expressed
“the hope that the Afghan parties will peacefully
resolve their political differences and collectively
8


work for the restoration of peace and stability in the
country”.
The practical solution to the Afghan problem needs to
include the following elements, in conformity with General
Assembly resolution 50/88 B of 19 December 1995 on the
question of Afghanistan: first, an immediate cessation of
armed conflict and the declaration of a ceasefire; secondly,
an invitation to all Afghan parties to the negotiating table,
under the auspices of the United Nations and with the
cooperation of the OIC; thirdly, an agreement on the
composition and establishment of a transitional Government
of national unity and the creation of a credible, authoritative
body to which power would immediately be transferred;
and, fourthly, the consolidation of the political process in
order to ascertain the views of the people and solve the
problem through elections or through the convening of the
traditional Grand Assembly.
Our basic views and main objectives are as follows:
the re-establishment of peace and stability, along with the
creation of conditions conducive to ensuring that the
peoples of Afghanistan can live, in an atmosphere of law
and order, on the basis of democratic values and respect for
human rights, as required by an authentic and truthful
vision of high Islamic principles; and the establishment of
a strong central Government on the basis of agreement
among all Afghan sides that have the capacity to mobilize
masses and are able to secure the achievement of these
goals. This will allow Afghanistan to become once again a
positive factor for peace and stability in the region to which
it belongs.
Only a transitional Government of national unity
would be able to secure the national unity of the country
and to allow the launching of the major task of
reconstructing and rehabilitating Afghanistan. Such a goal
could not be achieved without the full participation of the
intellectuals, scientists, experts and technocrats of
Afghanistan, many of whom now live abroad. We are
expecting all countries that are in favour of peace and
stability in Afghanistan to assist our people in order to
achieve these noble objectives.
Upon adopting the Charter of the United Nations 51
years ago in the city of San Francisco, the founding fathers
of this global establishment declared the United Nations to
be based on the sovereign equality of all States. They did
this at a time when this principle was an ideal. The struggle
for freedom by many nations, together with millions of
sacrifices, on the one hand, and the need in the twentieth
century for natural interdependence between the members
of this global family, on the other, proved more than ever
the righteousness of this principle.
It is apropos in this connection to quote His
Excellency Mr. Hervé de Charette, the Foreign Minister
of France, who on 25 September stated from this rostrum:
“If we are not careful, we are going to be living in
a world without criteria, without values, without
references, in which some — the strongest and
richest — will be in a position to decide alone on
the future of the planet.” (Official Records of the
General Assembly, Fifty-first Session, Plenary
Meetings, 8th meeting, p. 18)